Citation Nr: 1732129	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  16-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's claims folder is presently under the jurisdiction of the RO in Phoenix, Arizona.

The Veteran appeared at the Phoenix, Arizona RO and testified before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; that an event, injury, or disease occurred in service; that the Veteran's symptoms may be associated with his service; and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran testified at his February 2017 hearing that he was a damage control man while in the Navy and was responsible for cleaning out boilers and evaporators.  He further testified that this exposed him to asbestos and to various chemicals used for cleaning, which at times got into his eyes.  The Veteran was also in a motor vehicle accident while in active service, and testified that he had dirt in his right eye as a result of the accident.  An April 2017 VA Neurology Consult note indicated that the Veteran had problems with his visual fields since his motor vehicle accident, and that he was told afterwards that he would always have some peripheral visual problems.  The neurologist indicated that therefore his visual problems were an old issue.  Accordingly, a VA examination is necessary to determine if the Veteran's peripheral visual problems, or any currently diagnosed right eye disorder, are related to the Veteran's military service.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from June 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed right eye disorder, to include as due to exposure to chemicals and as due to the residuals of a motor vehicle accident.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that any diagnosed right eye disorder is related to the Veteran's military service.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




